Citation Nr: 0325015	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  99-16 490	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Theresa A. Capistrant, 
Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a November 2002 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated an April 2001 decision of the Board to the 
extent that decision failed to address the veteran's claim 
for service connection for a generalized anxiety disorder, 
and, in so doing, remanded the case to the Board for action 
consistent with a November 2002 Joint Motion for Remand and 
to Stay Further Proceedings.  The case is now once more 
before the Board for appellate review.

Upon review of the veteran's claims folder, it is unclear 
whether he wishes to pursue the issues of service connection 
for post-traumatic stress disorder and the residuals of 
malaria, including liver disease (see service officer's April 
2002 statement).  Inasmuch as these issues have not been 
developed or certified for appellate review, they are not for 
consideration at this time.  They are, however, being 
referred to the Regional Office (RO) for clarification and, 
if necessary, appropriate action.

REMAND

The veteran in this case seeks service connection for a 
generalized anxiety disorder.  In a Joint Motion and Remand 
to Stay Further Proceedings, dated in November 2002, it was 
indicated that in the veteran's August 1999 substantive 
appeal, he raised the issue of entitlement to service 
connection for a generalized anxiety disorder.  

In that regard, a review of the veteran's file reveals that 
the RO has yet to adjudicate this issue.  Moreover, the 
veteran last underwent a Department of Veterans Affairs (VA) 
psychiatric examination for compensation purposes in December 
1972, more than thirty (30) years ago.  Under such 
circumstances, further development of the evidence will be 
undertaken prior to a final adjudication of the veteran's 
current claim.

Finally, the Board observes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  To implement the provisions of this law, the VA 
has promulgated regulations.  See 38 C.F.R. §§ 3.152, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 1983 (2002).  

In light of the aforementioned, and in order that the veteran 
might be afforded full due process of law, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers, VA or private, who 
treated the veteran for a generalized 
anxiety disorder since his separation 
from service.  After securing the 
necessary release, the RO should obtain 
these records for incorporation into the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded a 
VA psychiatric examination in order to 
more accurately determine the exact 
nature and etiology of his claimed 
generalized anxiety disorder.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim.  

Following completion of the examination, 
the examining psychiatrist should offer 
his opinion as to whether the veteran 
currently suffers from a chronic 
generalized anxiety disorder, and, if so, 
whether that disorder is as likely as not 
the result of some incident or incidents 
of the veteran's period of active 
military service.  All information and 
opinions should be made a part of the 
veterans claims folder.  The claims file 
and a separate copy of this REMAND must 
be made available to, and reviewed by, 
the examiner prior to conduction and 
completion of the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

3.  The RO should then review the 
veteran's claims file, and ensure that 
the requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination is 
responsive to and in compliance with the 
directives of this REMAND, and if it is 
not, the RO should implement corrective 
procedures.  

4.  The RO should, additionally, review 
the veteran's claims file, and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002) and in 
38 C.F.R. § 3.159 (2002) are fully 
complied with and satisfied.   After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

5.  The RO should then review the 
veteran's claim for service connection 
for a generalized anxiety disorder.  
Should be the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations.  An appropriate period of 
time should be allowed for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




